IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0763
                              Filed April 15, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EARL TRAVELLE TRAVIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Mary Chicchelly, Judge.



      The defendant challenges the sentence imposed after he pled guilty to

possession with intent to deliver a controlled substance (cocaine). AFFIRMED.



      Thomas J. Viner of Viner Law Firm, PC, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Greer and Ahlers, JJ.
                                         2


GREER, Judge.

       Earl Travis challenges the sentence imposed after he pled guilty to one

count of possession with intent to deliver a controlled substance (cocaine), a class

“C” felony.1 Under a plea agreement, Travis entered a guilty plea to the one charge

and the State dismissed three other charges and agreed to make no

recommendation on Travis’s sentence.

       At sentencing, with the State silent, Travis argued for a suspended

sentence.     The preparer of the presentence investigation (PSI) report

recommended the court sentence Travis to a suspended ten-year sentence with

three years of probation.      Additionally, as part of his probation, the PSI

recommendation was that Travis reside in a residential correctional facility for a

period not to exceed 365 days or until maximum benefits were achieved

(whichever occurred first). After hearing from Travis and his counsel, the court

followed the recommendation in the PSI report and sentenced Travis accordingly.

       “A sentence will not be upset on appellate review unless the defendant

demonstrates an abuse of trial court discretion or a defect in the sentencing

procedure, such as trial court consideration of impermissible factors.” State v.

Grandberry, 619 N.W.2d 399, 401 (Iowa 2000) (citation omitted). “Sentencing




1 The amended Iowa Code section 814.6(1)(a)(3) (2019) does not prevent Travis
from bringing this appeal, as the judgment and sentence in his case were entered
in March 2018. See State v. Macke, 933 N.W.2d 226, 228 (Iowa 2019) (“On our
review, we hold Iowa Code sections 814.6 and 814.7, as amended, do not apply
to a direct appeal from a judgment and sentence entered before July 1, 2019.”);
see also Iowa Code § 814.6(1)(a)(3) (limiting appeals from guilty pleas for crimes
other than class “A” felonies).
                                             3


decisions of the district court are cloaked with a strong presumption in their favor.”

State v. Crooks, 911 N.W.2d 153, 171 (Iowa 2018).

          Still Travis argues the court abused its discretion in imposing his sentence

because the court did not explicitly address his age, education, employment, family

situation, or other potentially mitigating factors when the court decided to follow the

recommendation contained within the PSI report. He claims we should remand for

resentencing because “the court did not articulate a reason for one and not the

other.”

          But “a sentencing court need only explain its reasons for selecting the

sentence imposed and need not explain its reasons for rejecting a particular

sentencing option.” Id. (citation omitted). The court listened to Travis’s argument

for a suspended sentence and probation without a restricted placement but

decided additional supervision was needed. During sentencing, the court stated:

          All right. The court will also follow the recommendation of the
          Department of Correctional Services and shall require [Travis] to
          reside at the Gerald Hinzman Center or other like facility as
          designated by the Department of Corrections for a period not to
          exceed 365 days or until maximum benefits have been achieved,
          whichever occurs first. While in the community corrections center,
          the facility’s rules and regulations should be deemed conditions of
          [Travis’s] probation. And Mr. Travis, I’m going to require that you
          report to the center when bed space becomes available. And I’m not
          going to hand you over to custody of the sheriff in the interim term.
          I’m going to allow you to just continue to reside at home and to
          continue to be employed and to continue to meet all of the obligations
          of this sentence until that bed space becomes available. . . .
                  ....
                  . . . In determining this sentencing I’m considering . . . the
          entirety of the presentence investigation report, the nature and
          circumstances of the offense, the history and characteristics of
          [Travis], including his age and prior criminal record, and the fact that
          this was a non-violent offense. I find that the sentence imposed will
          offer [Travis] the maximum opportunity for rehabilitation, as well as
          protection of the community.
                                         4


               ....
               . . . Mr. Travis, I wish you the best of luck. You know, I
       understand that being sent to the Center is not necessarily top on
       your list of things that you wanted to have as an outcome here, but
       it’s certainly I think a much better outcome than it could have been.
       It’s my concern for you—it sounds like you’ve got some wonderful
       things. You seem to me you’re a smart guy, you seem to me that
       you’ve got a good family, some folks here even in the courtroom that
       are supporting you today. You’ve got at least one child, if not more
       than one child, and it’s my hope that this gets you on the track to be
       a valuable and productive and instrumental part of their lives of keep
       you there, keeps you on the right track and keeps you abiding with
       the law and that you can do some work while on this sentence. It’s
       really focusing on bettering yourself. I really hope that I don’t see
       you back here, and I wish only the very best for you, sir. All right I
       really challenge you to work hard and to be able to successfully
       discharge this probation.

We note that “[j]udicial discretion imparts the power to act within legal parameters

according to the dictates of a judge’s own conscience, uncontrolled by the

judgment of others.” See State v. Formaro, 638 N.W.2d 720, 725 (Iowa 2002).

This “discretion is needed to give the necessary latitude to the decision-making

process. This inherent latitude in the process properly limits our review.” Id.

“Thus, our task on appeal is not to second guess the decision made by the district

court, but to determine if it was unreasonable or based on untenable grounds.” Id.

       Here, the court sentenced Travis to a sentence within its discretion and

provided reasons on the record for the sentence it imposed.           The sentence

imposed satisfied the court’s interest in rehabilitation.   State v. Hopkins, 860
N.W.2d 550, 555 (Iowa 2015) (noting postconviction rehabilitation efforts are an

appropriate sentencing factor to consider). The court listed relevant factors for its

reasonable sentencing decision.      We find Travis failed to show an abuse of

discretion.

       AFFIRMED.